Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 26, 2019

                                      No. 04-19-00027-CR

                                    Cresencio ALVARADO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR10798
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Debra Doolittle’s notification of late record is hereby noted. The reporter’s record is due
no later than April 28, 2019. No further extensions, absent extraordinary circumstances.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court